DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 5, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendments of claim 1 & 4. Claims 3, 11, 16, & 18 were previously cancelled. Claims 1 – 2, 4 – 10, 12 – 15, 17, & 19 – 20 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 4 – 10, 12 – 15, 17, & 19 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, Applicant’s specification teaches the surface-protecting layer has a thickness of 10 µm or more, more preferably 11 to 30 µm (paragraph [0057]). As such, Applicant’s specification does not support a surface-protecting layer having a thickness for the entire range of 13 µm or less. Specifically, Applicant’s specification does not have support for a thickness in the range of 10 µm or less. 
Additionally, Applicant claims “the hydrophobic inorganic filler having a particle size of 5 µm or less in terms of mode diameter.” The lower limit of this range is not supported. Applicant’s specification teaches particle size in terms of mode is about 1 – 10 µm. Therefore, values of less than about 1 µm are not properly supported by the specification.
Claims 2, 4 – 10, 12 – 15, 17, & 19 – 20 are dependent on claim 1, and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4 – 10, 12 – 15, 17, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. (EP 2316643 A1, filed with IDS of 12/03/2019), in view of Ilzuka et al. (US 2007/0231583 A1).
With regard to claim 1, Wakamatsu et al. teach a decorative sheet for an interior building material, such as flooring (paragraph [0002]).  The sheet (1) is formed of a thermoplastic base material (22), a transparent thermoplastic layer (21), and an actinic energy ray curing type resin  coating (3) (Applicant’s “surface protecting layer”) (paragraph [0015]). 
Wakamatsu et al. teach the particle size of 1 – 30 µm (paragraph [0031]). Additionally, the surface-protecting layer thickness is 1 – 30 µm, as shown in the table below.

    PNG
    media_image1.png
    451
    517
    media_image1.png
    Greyscale


The table below is a comparison between the Applicant’s surface-protecting layer and the curing resin coating taught by and Wakamatsu et al.


Applicant’s
Surface-protecting layer
Wakamatsu et al.
Cured Resin Coating
Surface-protecting layer composition
Ionizing radiation-curable resin (electron beam curable resin) (P046): urethane acrylate (P0050) (claims 1 & 7):
70 parts difunctional urethane-acrylate resin & 30 parts hexafunctional urethane-acrylate resin;
0.5 – 30 parts by mass Hydrophobic silica filler (claims 3 & 6) having a particle diameter of 1 – 10 µm (claim 3 – 6 & 11 – 14)
photopolymerization initiator (P56 – 57);

Ionizing radiation-curable resin:
Examples: 65 & 80 parts by weight difunctional urethane acrylate oligomer, 20 & 35 parts by weight hexafunctional urethane acrylate oligomer, 8 & 20 parts by weight silica treated with silicone oil (hydrophobically modified) with diameters 6 µm & 12 µm (paragraphs [0077] – [0083]).
Photo polymerization initiator (paragraph [0034])
Layer/Coating thickness
Thickness: 10 µm or more and 13 µm or less (claims 1, 8, & 17 – 18)
1 – 30 µm (paragraph [0044]) 
Method of Manufacturing
Ionizing radiation: visible rays, UV rays, X-rays, electron beams, ionic lines (P51) (claims 7 & 15 – 16).
Irradiating with actinic energy such as an electron beam, UV ray (paragraph [0036])


Considering Wakamatsu et al. disclose a first inventive example of the cured coating comprising 80 parts by weight difunctional urethane-acrylate, 20 parts by weight hexafunctional urethane-acrylate, and 8 parts by weight hydrophobic silica and a fourth inventive example of the cured coating comprising 65 parts by weight difunctional urethane-acrylate, 20 parts by weight hexafunctional urethane-acrylate, and 8 parts by weight of hydrophobic silica, it would have been obvious to one of ordinary skill in the art to use any amount of each component in between these inventive examples taught by the reference.  As such, it would have been obvious to one of ordinary skill in the art to use 65 – 80 parts by weight difunctional urethane-acrylate, 20 – 35 parts by weight hexafunctional urethane-acrylate, and 8 – 20 parts by weight hydrophobic silica.  
Given that the cured resin layer taught by Wakamatsu et al., as discussed above, can have the same composition and surface treatment as Applicant’s surface-protective layer, the teachings of Wakamatsu et al. would encompass surface protective layers having the same properties as in the present case including a surface free energy of 37 – 30 mJ/m2, a Martens hardness of 70 N/mm2 or more, and the coefficient of slip resistance of 0.3 or more and less than 0.4.
Furthermore, Wakamatsu et al. teach the presence of a thermoplastic layer (“transparent resin layer”) between the base material sheet and the surface protecting layer. However, Wakamatsu et al. do not explicitly teach the Martens hardness of the transparent layer. However, Watsumatsu et al. teach an embodiment of the transparent layer taught by which has the same composition and thickness of the transparent layer taught by Applicant as shown in the table below.
Transparent Layer
Applicant
Wakamatsu et al.
composition
Examples 1 – 6: random polypropylene
Random polypropylene (paragraph [0047])
thickness
Thickness: 20 – 200 µm (paragraph [0036])
Thickness: 5 – 300 µm (paragraph [0050])


Therefore, the teachings of Wakamatsu would encompass thermoplastic layers with the same properties as in the present case including a Martens hardness of 31 N/mm2.
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Wakamatsu et al. teach embodiments in which the average particle size (diameter) of the hydrophobic silica (filler) of 6 µm and 12 µm (paragraphs [0077] – [0083]), but do not teach the diameter mode.
Ilzuka et al. teach a multi-layered shape sheet for decorative materials, such as flooring (paragraph [0320]). A matted primer (15) layer and the surface shaping layer (5) (Applicant’s “surface protecting layer”) contains silica having a controlled particle size within the range of 1 – 10 µm, more preferably 1 – 5 µm, for providing a matting effect (paragraphs [0234] – [0235])

    PNG
    media_image2.png
    197
    411
    media_image2.png
    Greyscale

Therefore, based on the teachings of Ilzuka et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for all silica filler particles taught by Wakamatsu et al. to be carefully controlled within the range of 1 – 5 µm in order to achieve the desired matting effect on the surface of the decorative sheet used for flooring. Considering the size of all silica particles are carefully controlled to be within the range of 1 – 5 µm, the mode diameter would also be within this range.

With regard to claim 2, as discussed above for claim 1, given that the cured resin layer taught by Wakamatsu et al., as discussed above, can have the same composition and surface treatment as Applicant’s surface-protective layer, the teachings of Wakamatsu et al. would encompass surface protective layers having the same properties, such as a coefficient of slip resistance of 0.3 or more and less than 0.4.
With regard to claim 4, as discussed above for claim 1, Ilzuka et al. teach silica particles are carefully controlled to be within the range of 1 – 5 µm.
With regard to claims 5 & 12, as shown in the table above, Wakamatsu et al. teach embodiments in which the hydrophobically modified silica particles (“hydrophobic inorganic filler”) content is 8 parts by weight and 20 parts by weight based on 100 parts by mass of resins that constitute the layer (paragraphs [0077] – [0083]).
With regard to claims 6 & 13 – 14, as shown in the table above, Wakamatsu et al. teach the hydrophobic inorganic filler is hydrophobic silica (paragraphs [0077] – [0083]).
With regard to claims 7 & 15, as shown in the table above, Wakamatsu et al. teach the cured resin coating (“surface protecting layer”) is cured by irradiating with actinic energy such as an electron beam, UV ray (paragraph [0036]). In other words, the resin is curable using ionizing radiation.
With regard to claims 8 & 17, as shown in the table above, Wakamatsu et al. teach the cured resin coating (“surface protecting layer”) has a thickness of 1 – 30 µm (paragraph [0044]), which overlaps with Applicant’s claimed range of 10 µm or more. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 9 & 19, as discussed above, the teachings of Wakamatsu would encompass a thermoplastic layer (“transparent layer”) composed of the same material and thickness as taught by Applicant’s transparent layer. Therefore, the thermoplastic layers taught by Wakamatsu would have the same properties as claimed by Applicant, including an elastic recovery of 50% or more.
With regard to claims 10 & 20, Wakamatsu et al. teach the decorative sheet as shown in Fig. 2 above is adhered to an adherend (11) via an adhesive layer (10) (paragraph [0011]), wherein the entire structure shown in Fig. 3 below is a decorative plate:  

    PNG
    media_image3.png
    556
    518
    media_image3.png
    Greyscale


Response to Arguments
Applicant argues, “Applicant respectfully submits that original filed specification at [0057] discloses: 
The thickness of the surface-protecting layer is not particularly limited, and can be suitably determined according to the characteristics of the final product. The thickness is preferably 10 µm or more, and more preferably 11 to 30 µm.
“As such, Applicant respectfully submits that the specification discloses the ‘thickness is preferably 10 µm or more,’ and nowhere describes the thickness as being limited to 10 µm or more” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s specification teaches the thickness surface-protecting layer is not limited. However, the only quantitative values taught by Applicant’s specification is for 10 µm or more. Therefore, there is insufficient support for a quantitative claim limitation of thickness of less than 10 µm. Therefore, the rejection of the claims under 35 U.S.C. 112(a) has been maintained.

Applicant argues, “To facilitate the prosecution, claim 4 is amended to recite-in-part: ‘wherein the hydrophobic inorganic filler has a particle size of 1 µm or more and 5 µm or less in terms of mode diameter.’ Applicant respectfully request reconsideration of the claim 4 rejection in view of the claim amendment” (Remarks, Pgs. 5 – 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claim 4, the rejection of claim 4 under 35 U.S.C. 112(d) has been withdrawn. 

Applicant argues, “Ilzuka discloses using fine particles 8 having an average particle size that is larger than the thickness tM of the surface shaping layer (Ilzuka at [0178] and Fig. 1). Ilzuka also does not disclose the structural feature that the particle size of the hydrophobic inorganic filler is ½ or less of the thickness of the surface-protecting layer, which is a limitation of claim 1.
“As the Examiner noted, Wakamatsu discloses that the average particle size of hydrophobic silica is 6 to 12 µm (paragraphs [0077] to [0083] of Wakamatsu (Examples 1 to 4)), and in particular, Examples 4 of Wakamatsu (paragraph [0083]) discloses that the average particle size of hydrophobic silica is 6 µm. (Office Action at pages 10 and 13)” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Ilzuka et al. is the cited secondary reference. The cited primary reference, Wakamatsu et al., teach examples of “…the particle size of the hydrophobic inorganic filler is ½ or less of the thickness of the surface-protecting layer…,” and does not limit the filler particle sizes. Ilzuka et al. was cited to demonstrate a person of ordinary skill in the art would have been motivated to decrease the particle size of the inorganic filler taught by Wakamatsu et al.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781